United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1490
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                                 Joshua Walker

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: December 09, 2020
                         Filed: December 14, 2020
                               [Unpublished]
                              ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Joshua Walker appeals after he pleaded guilty, under a plea agreement
containing an appeal waiver, to conspiring to transport stolen vehicles and
felon-in-possession charges, and the district court1 imposed a within-Guidelines
sentence. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sentence as an abuse of
discretion and as substantively unreasonable.

       We will enforce the appeal waiver in this case because Walker entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his arguments fall
within the scope of the appeal waiver, and no miscarriage of justice would result from
enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(standard of review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc) (discussing enforcement of appeal waivers). Further, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal based on the appeal waiver, and we
grant counsel leave to withdraw.
                        ______________________________




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-